Archibald C. Wemple, J.
By stipulation the defendant and his attorney conceded that all articles seized were involved in the gambling’ operation with the exception of an auto radio, a stapler, two house radios, a radio speaker, a hammer and battery charger (if locatable) and $500 cash and a small check. The District Attorney consented to the return to the defendant of the articles specified. This inquiry concerned itself only with the question of the source of the money and whether it was a part of the illegal venture.
The defendant contended that the money had been derived from the sale of merchandise in his gift shop, a legitimate enterprise, and was to be used by him to replace his stock. He categorically denied that any of the money came from or was used in the gambling business in which he was also engaged at the time. His explanation of how the latter was financed both as to income and outgo was both vague and mysterious. However, there was no direct proof that any of the money was connected with the unlawful gambling and so it is proper that it should be returned to the defendant.
Enter order directing return to defendant of the specific items listed herein, the sum of $588 cash and check for $8. All other articles included in the inventory are, in accordance with the law, to be destroyed or disposed of by the District Attorney as the interests of justice, in his opinion, require.